DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority to provisional  Application No. 63/123,030, filed on December 9, 2020.  The benefit of the filing date of the prior application is acknowledged, pursuant to 35 U.S.C. 120, 37 CFR 1.78(2), and MPEP § 211 et seq.
	

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 10, 2022 was filed before the mailing of a first Office Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 8 and 18,
The claims both recite “wherein the hierarchy of levels includes a first level that corresponds to a set of organizations that the user belongs to, a second level that corresponds to a selected organization that the user belongs, a third level that corresponds to a selected community within the selected organization, a fourth level that corresponds to a selected - 22 -84917-349447 discussion thread within a selected community, and a fifth level that corresponds to a specific video conference.”  However, it would not be clear to a person of ordinary skill in the art what type of hierarchy is being referenced.  The first three levels appear to be related to corporations or other types of organization which have many member who can be subdivided. But it is not clear how the last two levels are hierarchically related to such an organization, since they appear to be related to activities rather than the organization itself. The specification does not appear to provide an explanation in paragraph [0050], the paragraph in which the subject matter is disclosed. Therefore, additional clarity is required in the claims.


	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1 of this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
Claim 1: 
“A compute device comprising: circuitry configured to: 
provide a graphical user interface …
store a record …
provide, in the graphical user interface … the record …
Because these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The term “circuit” is defined in the art as “a circuit or system of circuits performing a particular function in an electronic device” (see www.bing.com/search?q=circuitry+def&form=QBLH&sp=-1&pq=circuitry+def&sc=10-13&qs=n&sk=&cvid=778E84C691274EC493B0E9785B7A5D4D&ghsh=0&ghacc=0&ghpl=).  Therefore, all three of the above limitations inherently comprise a structural  hardware element. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 20 does not fall within at least one of the four categories of patent eligible subject matter because it recites “One or more computer-readable storage media ...”  During patent Examination, pending claims must be interpreted as broadly as their terms reasonably allow. The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers both forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 US.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
Examiner notes that the specification discloses as follows: 
The disclosed embodiments may also be implemented as instructions carried by or stored on a transitory or non-transitory machine-readable (e.g., computer-readable) storage medium, which may be read and executed by one or more processors. A machine-readable storage medium may be embodied as any storage device, mechanism, or other physical structure for storing or transmitting information in a form readable by a machine (e.g., a volatile or non-volatile memory, a media disc, or other media device). Specification, paragraph [0011], emphasis added.

Because the specification discloses that the medium may alternatively may comprise either transitory or non-transitory elements, it is necessary to specifically claim in a manner that recites patent eligible subject matter.  Examiner suggests amending the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to Claim 20.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons set forth below. 
Claims 1, 11, and 20 are independent. An understanding of the invention can be derived from a reading of Claim 1, which is reproduced below, and which is also consistent with independent.
1.	A compute device comprising: circuitry configured to: 
provide a graphical user interface that enables authenticated and approved users to hold a first video conference and share contextual data among the users in association with the first video conference; 
store a record of the contextual data shared among the authenticated and approved users; and 
provide, in the graphical user interface and in association with a subsequent video conference among the users, the record of the contextual data that was shared among the users in association with the first video conference, wherein the contextual data includes at least one of a textual communication and a file.
In the background section of the specification, a description of the purpose of the invention is provided, as follows: 
[0002] Computer network based collaboration systems provide advantages over in-person networking events and meetings. For example, such systems eliminate the time and expense involved in travelling to a physical destination to meet with other people. Further, systems that support video conferencing enable participants to convey, in real time, visual information (e.g., facial expressions, shared computer screens, etc.) that may otherwise be unavailable through other methods of networked communication (e.g., text only, audio only, etc.). Specification, paragraph [0002].

[0003] In many scenarios, participants may meet over the course of multiple video conferences, such as to discuss the present status of a project and to discuss further developments related to the project. As such, information exchanged between participants in one video conference may be relevant to a subsequent video conference between those participants. However, in known systems, any such data exchanged in association with one video conference
is not readily available to be accessed by the participants in a subsequent video conference. As a result, significant time may be wasted in locating data necessary to continue the discussion of a topic that was the subject of a previous video conference. Specification, paragraph [0003].

The purpose of the invention is to hold video conferences, to allow users to store contextual data about the conferences, and to provide information on a graphical interface of both current and previous conferences.
Under the 2019 Revised Guidance1, we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a
fundamental economic practice, or mental processes); and

(2) additional elements that integrate the judicial exception into a practical application (see Manual for Patent Examining Procedure ("MPEP") §§ 2106.05(a)-(c), (e)-(h)).

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim:
(3) adds a specific limitation beyond the judicial exception that are not "well-understood, routine, conventional" in the field (see MPEP § 2106.05(d)); or

(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 


Prong One - Abstract Idea
Informed by judicial precedent, the Revised Guidance extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation:
(a) Mathematical concepts-mathematical relationships, mathematical formulas or equations, mathematical calculations;

(b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and

(c) Mental processes-concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

Under the Revised Guidance, if the claim does not recite a judicial exception (a law of nature, natural phenomenon, or subject matter within the enumerated groupings of abstract ideas above), then the claim is patent-eligible at Prong One. This determination concludes the eligibility analysis, except in rare situations. However, if the claim recites a judicial exception (i.e., an abstract idea enumerated above, a law of nature, or a natural phenomenon), the claim requires further analysis for a practical application of the judicial exception in Step 2A.
Prong Two, Step 2A - Practical Application
If a claim recites a judicial exception in Step 2A, a determination is made whether the recited judicial exception is integrated into a practical application of that exception by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.
The seven identified "practical application" sections of the MPEP are cited in the Revised Guidance under Step 2A. The first four constitute “practical applications,” as follows:
(1) MPEP § 2106.05(a) Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field

(2) MPEP § 2106.05(b) Particular Machine 

(3) MPEP § 2106.05(c) Particular Transformation

(4) MPEP § 2106.05(e) Other Meaningful Limitations.

The last three do not constitute “practical applications,” as follows:

(5) MPEP § 2106.05(f) Mere Instructions to Apply an Exception

(6) MPEP § 2106.05(g) Insignificant Extra-Solution Activity 

(7) MPEP § 2106.05(h) Field of Use and Technological Environment

If the recited judicial exception is integrated into a practical application as determined under one or more of the MPEP sections cited above, then the claim is not directed to the judicial exception, and the patent-eligibility inquiry ends. If not, then analysis proceeds to Step 2B.
Prong Two, Step 2B - "Inventive Concept" or "Significantly More"
It is possible that a claim that does not "integrate" a recited judicial exception under Step 2A is nonetheless patent eligible. For example, the claim may recite additional elements that render the claim patent eligible even though a judicial exception is recited in a separate claim element. The Federal Circuit has held claims eligible at the second step of the Alice/Mayo test (USPTO Step 2B) because the additional elements recited in the claims provided "significantly more" than the recited judicial exception (e.g., because the additional elements were unconventional in combination). Therefore, if a claim has been determined to be directed to a judicial exception under Revised Step 2A, the additional elements must be evaluated individually and in combination under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). Under the Revised Guidance, it must be determined in Step 2B whether an additional element or combination of elements: (1) "Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present;" or (2) "simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present." See Revised Guidance, III.B.
If the Examiner determines under Step 2B that the element (or combination of elements) amounts to significantly more than the exception itself, the claim is eligible, thereby concluding the eligibility analysis.
However, if a determination is made that the element and combination of elements does not amount to significantly more than the exception itself, the claim is ineligible under Step 2B, and the claim should be rejected for lack of subject matter eligibility.	
					Analysis
The specification provides as follows: 
During video conferences, contextual data, such as textual communications and/or files that are shared between participants in association with a video conference are not lost after the video conference ends. Rather, the system 100 preserves the contextual data that was shared among users in association with a video conference and presents those textual communications and/or files again when the users have a subsequent video conference. As such, unlike typical video conference systems, the system 100 enables more efficient access to data (e.g., contextual data) that may be needed by the participants to resume a discussion of a topic in a subsequent video conference. Specification, paragraph [0014].

In accordance with Prong One of the Revised Guidance, the steps recited in independent Claims 1, 15, and 18, all of which recite analogous subject matter, are directed to a judicial exception.  The process recited in the independent claims describes Certain methods of organizing human activity – managing interactions between people.  Specifically, video conferences are conducted and the contextual data associated with the conferences are stored for later access in a subsequent conferences, so that conference attendees can resume discussions without losing the context of the previous conference.  The very broadly recited independent Claims 1, 11, and 20 also recite these concepts. 
Other than the recitations of computer circuitry and elements such as graphical user interfaces, storing contextual data, and computer-readable media for storing instructions, nothing in the claim elements is directed to any other concepts other than Certain methods of organizing human activity – managing interactions between people.  In Content Extraction & Transmission v. Wells Fargo Bank, N.A., 113 USPQ2d 1354, 1358 (Fed. Cir. 2014), the court concluded in a case involving methods of extracting, recognizing and storing data that “The concept of data collection, recognition, and storage is undisputedly well-known. Indeed, humans have always performed these functions.”  In addition, the Supreme Court clarified in Mayo Collaborative Services v. Prometheus Laboratories Inc., 132 S. Ct. 1289, 1292 (2012) that “there is a danger that granting patents that tie up their use will inhibit future innovation.”  Finally, in Interval Licensing LLC, v. AOL, Inc., 896 F.3d 1335, 1344–45  (Fed. Cir. 2018), the court concluded that “[s]tanding alone, the act of providing someone an additional set of information without disrupting the ongoing provision of an initial set of information is an abstract idea.”
If the claim limitations, under their broadest reasonable interpretation, cover human interactions and the data resulting from such interactions, except for the recitation of generic computer components, then it falls within the category of Certain methods of organizing human activity – managing interactions between people. Accordingly, under Prong One, the independent claims recite an abstract idea.

Prong Two - Step 2A
After determining under Prong One that the claims recite a judicial exception, under Prong Two, Step 2A, the analysis is conducted to determine whether the judicial exception is integrated into a practical application. The Claim 1 limitations are set forth in the left column of Table I below, and the right column presents the analysis under the Revised Guidance. 

Claim 1
Revised Guidance
A compute device comprising: circuitry configured to: provide a graphical user interface that enables authenticated and approved users to hold a first video conference and share contextual data among the users in association with the first video conference;
Certain methods of organizing human activity – managing interactions between people. Rev. Guid. 52.

“Apply it.”  Implement a judicial exception on a computer. Rev. Guid. 55 & n.30.
store a record of the contextual data shared among the authenticated and approved users; 

“Apply it.”  Implement a judicial exception on a computer. Rev. Guid. 55 & n.30.

provide, in the graphical user interface and in association with a subsequent video conference among the users, the record of the contextual data that was shared among the users in association with the first video conference, wherein the contextual data includes at least one of a textual communication and a file.
“Apply it.”  Implement a judicial exception on a computer. Rev. Guid. 55 & n.30.


Based on the analysis under Step 2A of the Revised Guidance, Claim 1, and similarly recited Claims 11 and 20, do not recite a “practical application” which provides “significantly more” than the judicial exception. 
Prong Two - Step 2B
Next, if a claim has been determined to be directed to a judicial exception under the Revised Guidance, the additional elements must be evaluated individually and in combination under Step 2B to determine whether they provide an inventive concept by   amounting to “significantly more” than the judicial exception itself. It must be determined in Step 2B whether an additional element or combination of elements: (1) “Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present;” or (2) “simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.” See Revised Guidance, III.B.
In the instant application, the claims only recite generic computing elements - graphical user interfaces, storing contextual data, and computer-readable media for storing instructions. The components are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components such as memory and processors, all of which are “well-understood, routine, conventional activities.” 
Accordingly, the analysis under the multiple steps of the Revised Guidance leads to the determination that Claims 1-20 are directed to a judicial exception, and are not patent-eligible.	
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-7,9-11, 13-17, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Shepherd et al. (US 2015/0149929 A1, hereinafter referred to as Shepherd).
Regarding Claims 1, 11, and 20,
Shepherd teaches:
“A compute device comprising: circuitry configured” as recited in Claim 1 (paragraph [0134]).  [Operations are implemented in software executed by logic or processing circuitry, hardware, or a combination thereof.]
“One or more machine-readable storage media comprising a plurality of instructions stored thereon” as recited in Claim 20 (paragraph [0071]).
“provide/providing a graphical user interface that enables authenticated and approved users to hold a first video conference and share contextual data among the users in association with the first video conference” (paragraphs [0002], [0004], [0076], [0099], [0041], [0048]; fig. 1, elements 100, 101, 102-A through 102-N; fig. 2, elements 202, 207, 230).  [An Information Handling System (IHS) generally processes, compiles, stores, and/or communicates information or data for business, personal, or other purposes ([0002]).  In the case of an IHS- or computer-mediated collaboration, a virtual collaboration session can include audio conferencing, video conferencing, text messaging, instant messaging, and other communications to allow users to share documents ([0004]).  Virtual collaboration application 230 implements systems and/or methods for managing a collaboration session in which information is incorporated into the window of a graphical user interface ([0076]).  Authorizing users for various levels of content access occurs by the user providing a username or password to security and manageability module 207 of client platform 202 ([0099]).  A digital or virtual workspace and a collaboration tool allow for the integration of context with unified communications ([0041]).  The interactive collaboration tool 101 operates as a central meeting host and/or shared digital whiteboard for conference room 100 in order to enable a virtual collaboration session among participants 102-A through 102-N ([0048]).]
“store/storing a record of the contextual data shared among the authenticated and approved users” (paragraphs [0045], [0063]).  [Participants are able to record meeting events and play those events back at a later time ([0045]).  An IHS includes any instrumentality to compute, calculate, determine, classify, process, transmit, receive, retrieve, originate, switch, store, display, communicate, manifest, detect, record, reproduce, handle, or utilize any form of information, intelligence, or data for business, scientific, control, or other purposes ([0063]).]
“provide/providing, in the graphical user interface and in association with a subsequent video conference among the users, the record of the contextual data that was shared among the users in association with the first video conference” (paragraphs [0076], [0045]).  [Virtual collaboration application  implements systems and/or methods for managing a collaboration session in which information is incorporated into the window of a graphical user interface ([0076]).  When a subsequent session takes place that is associated with a previous session, and/or when the previous session is resumed at a later time, the content and transactions previously performed in the virtual collaboration environment may be retrieved so that, to participants, there is meeting continuity ([0045]).]
“wherein the contextual data includes at least one of a textual communication and a file” ” (paragraph [0055]; fig. 2, element 206).  [Context engine module 206 may be configured to accept numerous inputs including text derived from speech and collaboration associated management file detection/delivery.]
Regarding Claims 3 and 13,
Shepherd teaches all the limitations of parent Claims 1 and 11.
Shepherd teaches:
“wherein the circuitry is further configured to provide a graphical user interface that includes a dashboard, wherein the dashboard displays at least one of discussion threads, files, and people associated with a present level selected from a hierarchy of levels” (paragraphs [0091], [0103]).  [A virtual collaboration application includes a  virtual collaboration workspace, a content aggregation system that allows a participant and team to organize and share materials for a meeting or a project in a single window for a dashboard view, with project materials that can include documents, email, discussion threads, meeting minutes, whiteboard drawings, and lists of participants ([0091]).  When a shared workspace is created and members are invited to the space, a group is created with the organizer as the owner, and invitees as participant members of the workspace; the owner can add and remove users from the workspace ([0103]).]  (NOTE: Since the owner can add or remove users, he/she has a higher status in the “hierarchy of levels.”)
. Regarding Claims 4 and 14,
Shepherd teaches all the limitations of parent Claims 3 and 13.
Shepherd teaches:
“wherein to provide a graphical user interface that includes a dashboard comprises to provide a graphical user interface that includes a dashboard that includes a first selectable element associated with discussion threads, a second selectable element associated with files, and a third selectable element associated with people” (paragraph [0092]; fig. 4, elements 400, 403, 405, 407).  [Screenshot 400 of public and private portions of a virtual collaboration workspace is rendered by a participant's device, and rendered concurrently in the same window of a graphical representation of virtual collaboration workspace.]  (NOTE: Element 405, where the minutes of the meeting are selected and typed in is equivalent to “a first selectable element associated with discussion threads,” element 403, in the “Files and Folders” tab to “a second selectable element associated with files,” and element 407 with meeting participants to “a third selectable element associated with people.”)
Regarding Claims 5 and 15,
Shepherd teaches all the limitations of parent Claims 4 and 14.
Shepherd teaches:
“wherein the circuitry is further to present, in the dashboard, one or more discussion threads associated with the present level in response to a selection of the first selectable element” (paragraphs [0134], [0091], [0104]; fig. 9, element 405).  [Operations are implemented in software executed by logic or processing circuitry, hardware, or a combination thereof ([0134]).  A virtual collaboration application dashboard view, with project materials that can include documents, email, discussion threads, meeting minutes, whiteboard drawings, and lists of participants ([0091]).  When a user drags a piece of content from the private space to the public space, the access control list entry for that content may be changed to allow all members of the workspace access to it; when a user drags another person into a private space, that person may be added to that user's private group, and therefore that person may have access to all of the user's private content in the workspace ([0104]).]  (NOTE: Element 405, where the minutes of the meeting are provided based on the users is equivalent to “one or more discussion threads associated with the present level in response to a selection of the first selectable element.”)
Regarding Claims 6 and 16,
Shepherd teaches all the limitations of parent Claims 4 and 14.
Shepherd teaches:
“wherein the circuitry is further to present, in the dashboard, one or more files associated with the present level in response to a selection of the second selectable element” (paragraphs [0134], [0091], [0104]; fig. 4, element 405).  [Operations are implemented in software executed by logic or processing circuitry, hardware, or a combination thereof ([0134]).  A virtual collaboration application dashboard view, with project materials that can include documents, email, discussion threads, meeting minutes, whiteboard drawings, and lists of participants ([0091]).  If the user is authorized, he or she can opt to create a shared workspace, and can include creating a workspace directory or folder ([0100]).]  (NOTE: Element 403, where the files and folders are provided is equivalent to “one or more files associated with the present level in response to a selection of the second selectable element.”) 
Regarding Claims 7 and 17,
Shepherd teaches all the limitations of parent Claims 4 and 14.
Shepherd teaches:
“wherein the circuitry is further to present, in the dashboard, one or more people associated with the present level in response to a selection of the third selectable element” (paragraphs [0134], [0091], [0100, [0101]]; fig. 4, element 403).  [Operations are implemented in software executed by logic or processing circuitry, hardware, or a combination thereof ([0134]).  A virtual collaboration application dashboard view, with project materials that can include documents, email, discussion threads, meeting minutes, whiteboard drawings, and lists of participants ([0091]).  If the user is authorized, he or she can opt to create a shared workspace, and can include creating a workspace directory or folder ([0100]).  If the workspace directory or folder is successfully created, this allows the user to select other participants to be added to the workspace, and to set the other participant's read/write privileges in the form of an access control list ([0101]).]  (NOTE: Element 403, where the files and folders are provided is equivalent to “one or more people associated with the present level in response to a selection of the third selectable element.”)
Regarding Claims 9 and 19,
Shepherd teaches all the limitations of parent Claims 4 and 14.
Shepherd teaches:
“wherein to provide the graphical user interface comprises to provide a graphical user interface in which a video conference and contextual data are displayed in a first subset of the graphical user interface and the video conference and contextual data are displayed in a first subset of the graphical user interface” (paragraphs [0091], [0092]; fig. 4, elements 403, 405).  [A virtual collaboration application includes a  virtual collaboration workspace, a content aggregation system that allows a participant and team to organize and share materials for a meeting or a project in a single window for a dashboard view, with project materials that can include documents, email, discussion threads, meeting minutes, whiteboard drawings, and lists of participants ([0091]).  Screenshot 400 of public and private portions of a virtual collaboration workspace is rendered by a participant's device, and rendered concurrently in the same window of a graphical representation of virtual collaboration workspace ([0092]).]   (NOTE: Screenshot 400  is equivalent to the “a graphical user interface,” Element 403, where the files and folders are provided to “video conference and contextual data displayed in a first subset of the graphical user interface,” and Element 405, where minutes and notes for the conference are stored to “the video conference and contextual data displayed in a first subset of the graphical user interface.”)
Regarding Claim 10,
Shepherd teaches all the limitations of parent Claim 1.
Shepherd teaches:
“wherein to provide a graphical user interface comprises to provide a graphical user interface for a website, desktop application, or a mobile application” (paragraph [0053]; fig. 1, elements 101, 102A-N, 105A-N; fig. 1, elements 200, 202, 202, 212, 213).  [One or more participant devices 200, operated by in-room participants 102A-N and/or remote participants 105A-N, are each configured to execute client platform 202 in the form of a web browser or native application 201; application server or web services 212 contains server platform 213, and is executed, for example, by interactive collaboration tool 101.] 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shepherd et al. (US 2015/0149929 A1, hereinafter referred to as Shepherd) in view of Gordon et al. (US 2018/0032997 A1, hereinafter referred to as Gordon).
Regarding Claims 2 and 12,
Shepherd teaches:
“wherein the circuitry is further to cause the graphical user interface to list the contextual data in chronological order” (paragraphs [0134],[0076]).  [Operations are implemented in software executed by logic or processing circuitry, hardware, or a combination thereof ([0134]).  Virtual collaboration application implements systems and/or methods for managing a collaboration session in which contextual information is incorporated into the window of a graphical user interface ([0076]).]
Shepherd does not teach:
“list the contextual data in chronological order.”
Gordon teaches:
“list the contextual data in chronological order” (paragraph [1688]).  [A content event history refers to a chronological record of all operations performed on a piece of content, beginning with the creation of the content, and ending with the deletion of the content.]
Both Shepherd and Gordon teach systems in which video conferences are held using graphical user interfaces, and those systems are comparable to that of the instant application.  Because the two cited references are analogous to the instant application, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Shepherd disclosure, the ability to chronologically order the contextual data, as taught by Gordon.  Such inclusion would have an alternative method for providing data to the users that may be more useful for long lists of data, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Allowable Subject Matter
Claims 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Although the five level of hierarchy recited as “wherein the hierarchy of levels includes a first level that corresponds to a set of organizations that the user belongs to, a second level that corresponds to a selected organization that the user belongs, a third level that corresponds to a selected community within the selected organization, a fourth level that corresponds to a selected - 22 -84917-349447 discussion thread within a selected community, and a fifth level that corresponds to a specific video conference” was not found in the prior art, there are pending rejections outstanding under both 35 U.S.C. 112 and 35 U.S.C. 101 for the subject matter.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional prior art references listed on Form PTO-892 and not used in the prior art rejections are also relevant to this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698. The examiner can normally be reached M-F 10:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50
        (January 7, 2019) (hereinafter "Revised Guidance") 
        (https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf)